DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
For claim 1, the prior art fails to fairly teach or suggest a valve assembly with outer and inner struts overlapping one another at pivot joints, with one or more leaflet supporting cords, each comprising a plurality of anchoring portions and a plurality of suspended portions, wherein the anchoring portions are affixed to anchoring features of the frame adjacent the pivot joints and wherein the leaflet cusp end portions are connected to the suspended portions.  The closest prior art is Braido et al. (Pub. No.: US 2017/0135813), which discloses a prosthetic valve where an underwire is attached to a cuff and leaflets to relieve additional stress from the cuff at the points where the leaflet attaches to the cuff (e.g., figs. 6-11; para 70).  The underwire is analogous to the claimed leaflet supporting cord, however, the underwire is not affixed to the frame adjacent pivot joints. First, Braido lacks inner and outer struts with pivot joints, second, the underwire is attached to the cuff and commissure features (para. 75, 76), thus the underwire is not affixed to the frame adjacent the pivot joints.  Nor would one find it obvious to substitute the stent of Braido with a pivoting frame (as taught in Cartlege et al., Pub. No.: US 2013/0166017, for example) because, absent hindsight reasoning, there is no expectation of success that the cords with anchoring portions and 
For claim 19, the prior art fails to fairly teach or suggest a valve assembly with outer and inner struts overlapping one another at pivot joints with an outer an inner skirt, where the inner skirt comprises a support portion and a plurality of flaps extending from the support portion and the support portion is attached to the cusp edge of the leaflet, wherein the plurality of flaps extend through adjacent open cells of the frame and are attached to the outer skirt.  The closest prior art is Saar et al. (Pub. No.: US 2018/0078367) fig. 10, 11, disclosing a heart valve with an inner skirt comprising a support portion 124 and a plurality of flaps 148 extending from the support portion and the support portion is attached to the cusp edge of the leaflet 106, wherein the plurality of flaps extend through adjacent open cells of the frame (e.g., fig. 10) and are attached to the outer skirt (e.g., fig. 11, para. 48).  However, Saar lacks outer and inner struts overlapping one another at pivot joints as required by claim 19.  Nor would one find it obvious to substitute the stent of Saar with a pivoting frame (as taught in Cartlege et al., Pub. No.: US 2013/0166017, for example) because absent hindsight reasoning, there is no expectation of success that the support portion and flaps would not interfere with the pivoting motion of each strut during expansion and contraction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774